On motion for rehearing. Overruled.
For former opinion, see 163 S.W. 334.
We seem to be in direct conflict with the case of Bautsch v. State, 27 White & W. 342[27 Tex. Crim. 342], 11 S.W. 414, to which our attention has been called since the original opinion herein was handed down. But after a consideration of the case referred to, and after again reviewing the constitutional provision (not adverted to in the opinion of the Court of Criminal Appeals), and after reconsideration of the statutes relating to the subject which are referred to in our original opinion, we feel constrained to adhere to the conclusion heretofore announced. As was so well said by Chief Justice Gaines in a similar case of conflict:
"The opinion of this court upon questions coming before it in cases of which it has jurisdiction is the law of the case, and every party to the suit has the right to demand that we give it effect."
See May v. Finley, 91 Tex. 352, 43 S.W. 257.
The motion for rehearing is, accordingly, overruled.